Citation Nr: 0622455	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, denied reopening a claim of 
entitlement to service connection for a right ankle disorder.

In August 2004 and April 2005 respectively, the Board 
reopened and affirmed the RO's denial of the claim.  The 
veteran then appealed the Board's April 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2005, based on a Joint Motion for Remand (joint 
motion), the Court issued an Order remanding the matter to 
the Board for compliance with the instructions in the joint 
motion.    

Since then, for good cause shown, the Board has advanced this 
case on its docket pursuant to the authority of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

Degenerative joint disease of the right ankle is related to 
the veteran's period of active service. 


CONCLUSION OF LAW

Degenerative joint disease of the right ankle was incurred in 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the notification provisions of the VCAA.  
However, given the favorable decision in this case, the 
Board's decision to proceed in adjudicating this claim, 
rather than remanding it for additional notification, does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



II.  Analysis of Claims

The veteran claims entitlement to service connection for a 
right ankle disorder on a direct incurrence basis.  He 
contends that, although he injured his right ankle prior to 
service, at some point between the ages of 10 and 13, he 
experienced no chronic residuals of that injury and had a 
normal right ankle when he entered service in October 1942.  
He further contends that, during service, he injured his 
right ankle and that, since then, he has experienced chronic 
residuals of that injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such disease became manifest to a 
degree of 10 percent within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran entered service in October 1942.  A 
veteran who served for at least six months during a period of 
war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002); see VAOPGCPREC 3-2003 (July 16, 
2003) (holding that VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service, and that 38 C.F.R. § 3.304(b) is inconsistent with 
38 U.S.C. §§ 1111, 1132 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service); see also Wagner v. Principi, No. 
02-7347 (Fed. Cir. June 1, 2004) (holding that VA, rather 
than the claimant, bears the burden of proving that a 
disability preexisted service and was not aggravated 
therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies 
to claims pending on or filed after May 4, 2005).


On enlistment examination conducted in October 1942, an 
examiner noted a normal clinical evaluation of the veteran's 
feet.  Since then, including during service, the veteran has 
reported that he injured his right ankle prior to service 
playing leapfrog, but the record does not include clear and 
unmistakable evidence demonstrating that the pre-service 
injury caused chronic residuals, which were aggravated by 
service.  Accordingly, as alleged, the veteran is presumed to 
have been in sound condition with regard to his feet when he 
entered service in October 1942.

In August 1943, he began to complain of sore feet.  In 
November 1943, he strained his right foot.  This injury 
necessitated a 10-day hospitalization, after which a 
physician prescribed right foot supports.  In December 1943, 
the veteran complained of ankle weakness and pain.  X-rays 
showed no abnormalities.  An examiner diagnosed, in part, an 
acute right foot strain.  On separation examination conducted 
in November 1945, an examiner noted normal feet.  

According to certificates from private physicians, the 
veteran sought treatment for right ankle complaints after 
service, beginning in October 1965.  In 1967, he suffered a 
compound fracture of his right ankle.  Since then, he has 
continued to receive treatment for right ankle complaints, 
most recently attributed to degenerative joint disease of the 
right ankle.  

Multiple medical professionals have discussed whether the 
veteran's current right ankle disorder is related to his 
period of active service, or more specifically, to the in-
service right ankle injury. 

In April 2002, one private physician opined that "from the 
anecdotal historical chronology of events, it is quite 
possible that if, in fact, [the veteran] did have ankle 
instability as a result of an injury while in [s]ervice, it 
could have contributed to the open or compound fracture that 
he sustained in 1967."  

In May 2002, a VA podiatrist opined that the veteran's 
original military injury could have produced enough lateral 
ankle instability and ligamentous laxity to have set the 
stage for the devastating injury that subsequently occurred 
in 1967 and ultimately developed into osteomyelitis and then 
post-traumatic degenerative joint disease of the entire ankle 
syndesmosis.

In October 2004, a VA examiner commented that, after the 
examination and a review of the medical evidence of record 
and the claims folder, it was his opinion that it was less 
likely than not that the veteran's 1967 right ankle injury, 
which occurred when the veteran jumped across Sligo Creek, 
resulted from his 1943 military injury.  The VA examiner 
explained that, in so opining, he did not review any evidence 
or medical documentation showing that the veteran had been 
treated for instability or sprains of his right ankle or foot 
after his period of service and initial, 1943 injury, but 
before his 1967 injury.  He indicated that, based on the 
information reviewed, it would be speculation to say that the 
veteran's military service or 1943 injury was as likely as 
not the cause of, or could have caused or set the stage for, 
his 1967 right ankle injury."

In April 2006, a private orthopedist conducted a thorough 
evaluation, recorded a comprehensive history of the veteran's 
right ankle disorder, and opined that, if, in fact, the 
veteran did not have any significant problems with his right 
ankle before his entrance into the service, injured his right 
ankle in service to such an extent it necessitated a 10-day 
hospitalization, and experienced right ankle problems 
following the surgery, which necessitated the use of 
supports, it was at least as likely as not that the mechanism 
of the 1967 fracture was ankle instability caused by the in-
service injury.  The orthopedist also opined that the 
veteran's post-traumatic degenerative condition, which 
developed after the 1967 fall, was as likely as not the 
result of years of chronic right ankle instability.  The 
orthopedist provided pages of written rationale to support 
his opinion.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions. Prior to doing so, 
however, the Board notes that an assessment by a health care 
provider is never conclusive and is not entitled to absolute 
deference.

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty, see Bloom 
v. West, 12 Vet. App. 185, 187 (1999), that a medical opinion 
is inadequate when unsupported by clinical evidence, see 
Black v. Brown, 5 Vet. App. 177, 180 (1995), and that a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Given these standards, the Board assigns the greatest 
evidentiary weight to the favorable opinion of the private 
orthopedist who evaluated the veteran in April 2006.  His 
opinion is based on an accurate medical history and 
substantiated by clinical data of record and well-reasoned 
rationale.  Moreover, it is, in part, supported by two of the 
other opinions of record.  The Board thus finds that 
degenerative joint disease of the right ankle is related to 
the veteran's period of active service.  Based on this 
finding, the Board concludes that such disease was incurred 
in service.  


ORDER

Service connection for degenerative joint disease of the 
right ankle is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


